

EXHIBIT 10.5


SYSCO CORPORATION
2013 LONG-TERM INCENTIVE PLAN


2017 RESTRICTED STOCK AWARD AGREEMENT




This Restricted Stock Award Agreement (“Agreement”) was made and entered into as
of November 16, 2017 (“Date of Grant”), by and between Sysco Corporation, a
Delaware corporation (hereinafter “Sysco”), and ____________, a director of
Sysco (hereinafter “Director”).


W I T N E S S E T H:


WHEREAS, the Board of Directors of Sysco has adopted, and Sysco’s stockholders
have approved, the Sysco Corporation 2013 Long-Term Incentive Plan (the “Plan”),
the purpose of which, among other things, is to promote the interests of Sysco
and its stockholders by enhancing Sysco’s ability to attract and retain the
services of experienced and knowledgeable directors and by encouraging such
directors to acquire an increased proprietary interest in Sysco through the
ownership of common stock, $1.00 par value, of Sysco (“Common Stock”); and


WHEREAS, the Board of Directors of Sysco has adopted the Sysco Corporation 2009
Board of Directors Stock Deferral Plan (the “Stock Deferral Plan”), the purpose
of which is to provide its non-employee directors the opportunity to defer
receipt of stock that would otherwise be transferred to them during their
service on the Board of Directors of Sysco Corporation under the Plan in order
to allow them to participate in the long-term success of Sysco and to promote a
greater alignment of interests between the non-employee directors and the
shareholders;


WHEREAS, the Plan provides that non-employee directors may receive awards of
restricted shares of Sysco Common Stock and may defer the receipt of such shares
under the Stock Deferral Plan; and


WHEREAS, Director desires to continue to serve on the Board of Directors of
Sysco and to accept an award of restricted stock in accordance with the terms
and provisions of the Plan and this Agreement;


NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:


1.
GRANT OF RESTRICTED SHARES; CONVERSION TO SHARE UNITS; VESTING



(a)    Grant of Restricted Shares. Sysco, as authorized by the Board of
Directors, hereby grants to Director __________[full amount of grant] shares of
restricted Common Stock pursuant to the provisions of the Plan.


(b)    Exchange for Share Units. Pursuant to Director’s Restricted Share
Deferral Election (as defined in the Stock Deferral Plan), Director elected to
defer receipt of 100% of the shares of restricted Common Stock granted during
calendar year 2015. As a result, ______ shares of restricted Common Stock (the
“Exchanged Shares”) granted to Director pursuant to paragraph 1(a) of this
Agreement are hereby exchanged for Share Units (as defined in the Stock Deferral
Plan) under the Stock Deferral Plan and the Director shall have no rights to
receive the Exchanged Shares. The Director’s rights with respect to the Share
Units received in exchange for the Exchanged Shares, as well as the terms and
conditions of the Share Units,




--------------------------------------------------------------------------------




are those as described in the Stock Deferral Plan; provided, however, vesting of
the Share Units and the rights to the Share Units upon Director’s Cessation of
Service on the Board shall be determined under Section 1(c) and Section 2 of
this Agreement, as applicable.


(c)    Vesting. The Share Units received in exchange for the Exchanged Shares
shall be subject to vesting as follows:


(i)
One-hundred percent (100%) of the Share Units received in exchange for the
Exchanged Shares shall vest on the first anniversary of the Date of Grant.



(ii)
Any unvested portion of the Share Units received in exchange for the Exchanged
Shares shall vest upon the occurrence of a Change in Control. For purposes of
this Agreement, “Change in Control” means that a person or persons who are
acting together for the purpose of acquiring an equity interest in Sysco acquire
beneficial ownership (as defined in Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended) of 20% or more of the outstanding Common
Stock.



2.
CESSATION OF SERVICE.



Except as set forth below and unless otherwise determined by the Board, if
Director ceases to be a Non-Employee Director (as defined in the Plan) prior to
the vesting of any portion of the Share Units received in exchange for the
Exchanged Shares then Director shall forfeit the portion of the Share Units
received in exchange for the Exchanged Shares which is not vested on the date he
ceases to be a Non-Employee Director; provided, however, that unless otherwise
determined by the Board, if (a) Director serves out his or her term but does not
stand for re-election at the end thereof, or (b) Director shall retire from
service on the Board (for reasons other than death) prior to the expiration of
his or her term and on or after the date he or she attains age 71, Director’s
Share Units received in exchange for the Exchanged Shares shall remain in effect
and vest, as if Director had remained a Non-Employee Director of Sysco. Upon the
death of Director, any unvested portion of the Share Units received in exchange
for the Exchanged Shares shall vest.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


Sysco Corporation






/s/ William J. DeLaney                
By:    William J. DeLaney
Chief Executive Officer




DIRECTOR:






_________________________________________
Name:


